Case 2:17-cv-13378-DPH-RSW ECF No. 14 filed 09/30/20          PageID.1597    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 KEON DAJUAN DAVIS,
                                                      CASE NO. 17-cv-13378
 v.                                                   HON. DENISE PAGE HOOD

 WARDEN WILLIS CHAPMAN,
 ________________________________/

                    ORDER DENYING PETITIONER’S
               MOTION FOR RECONSIDERATION [ECF NO. 9]

       Petitioner Keon Dajuan Davis filed a pro se habeas corpus petition

 challenging his state conviction for second-degree murder, Mich. Comp. Laws §

 750.317.    ECF No. 1. The petition raises seven issues concerning Petitioner’s

 right of confrontation, the admission of certain evidence at trial, the sufficiency and

 weight of the evidence at trial, the state trial court’s jury instructions, the

 prosecutor’s conduct, the need for an evidentiary hearing, and the totality of trial

 errors. See id., PageID.5-10-11, 35-37. The warden, Willis Chapman, filed an

 answer to the habeas petition in which he argues, among other things, that

 Petitioner’s claims about the prosecutor and the need for an evidentiary hearing are

 procedurally defaulted. ECF No. 6, PageID.130, 135, 187, 195-196.

       Petitioner then filed a document entitled “Motion for Reconsideration under

 Procedural Default of Ineffective Counsel Insufficient Evidence.”        ECF No. 9.

 The document does not seek reconsideration of a court order in this case; rather it

 reiterates some of the arguments that Petitioner presented in his habeas petition.
Case 2:17-cv-13378-DPH-RSW ECF No. 14 filed 09/30/20       PageID.1598    Page 2 of 2




 As such, the document is more of a reply to the warden’s answer than a motion.

 The Court, therefore, denies Petitioner’s motion for reconsideration. The Court

 will treat the document as a reply when the Court adjudicates Petitioner’s habeas

 claims in a future opinion and order.

                                             s/Denise Page Hood
       Dated: September 30, 2020             Chief Judge, United States District




                                         2
